Citation Nr: 1533742	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-06 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 12, 2010, for the grant dependency and indemnity compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from September 1964 to September 1967.  The Veteran died in November 1988, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a February 2012 VA Form 9, the appellant requested a travel board hearing before a Veterans Law Judge at the RO.  The appellant was scheduled for a travel board hearing at the Winston-Salem RO on October 29, 2014.  See 38 C.F.R. §§ 19.76, 20.704(b) (2014).  However, in August 2014 and September 2014 statements, the appellant changed her request to a videoconference hearing.  In another statement received in early October 2014, she requested that the hearing date of October 29, 2014, also be rescheduled.  However, there is no indication in the record that the hearing was rescheduled or that she later withdrew the request.

The failure to afford the appellant a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required for the AOJ to reschedule the videoconference hearing request for the appellant.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704.


Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the appellant for a videoconference hearing in accordance with her request.  The appellant should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




